Citation Nr: 0628662	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-28 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 
II.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran had active service from January 1967 to October 
1970 during the Vietnam era, and his decorations include the 
Vietnam Service Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Wichita, Kansas.

A hearing was held in March 2004 before the undersigned at 
the MROC, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002) and who 
is rendering the determination in this case.  The transcript 
is associated with the claims folders.

In March 2004, the Board remanded the appeal for further 
development.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  The veteran may be presumed to have been exposed to an 
herbicide agent.

3.  The veteran has diabetes mellitus, type II, that requires 
an oral hypoglycemic agent and a restricted diet.


CONCLUSION OF LAW

Diabetes mellitus, type II, may be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 101(29)(A), 1110, 
1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2005), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  Furthermore, in compliance 
with 38 C.F.R. § 3.159(b), the notification should include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim. 

The Board finds that the agency of original jurisdiction 
(AOJ) has substantially satisfied the duties to notify and 
assist, as required by the VCAA.  To the extent that there 
may be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this case given 
the favorable outcome.  The AOJ will address any notice 
defect with respect to the disability rating and effective 
date elements when effectuating the award.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be considered to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 
2002).  The presumption requires exposure to an herbicide 
agent and manifestation of the disease to a degree of 10 
percent or more within the time period specified for each 
disease.  38 C.F.R. § 3.307(a)(6)(ii) (2005).  For type II 
diabetes mellitus, the disease must manifest to a degree of 
10 percent or more at any time after service.  Id.  The 
presumption may be rebutted by affirmative, though not 
necessarily conclusive, evidence to the contrary.  
38 U.S.C.A. § 1113(a) (West 2002); 38 C.F.R. § 3.307(d) 
(2005).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, type 2 diabetes (also 
known as type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2005).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent containing dioxin, such as Agent Orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, even if 
a veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  See 38 U.S.C.A. § 1116(f).  

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  An 
opinion of the General Counsel for VA held that service on a 
deep-water naval vessel off the shores of Vietnam may not be 
considered service in the Republic of Vietnam for purposes of 
38 U.S.C. § 101(29)(A), which defines the Vietnam era as the 
period beginning on February 28, 1961, and ending on May 7, 
1975, and that this was not inconsistent with the definition 
of service in the Republic of Vietnam found in 38 C.F.R.  
§ 3.307(a)(6)(iii). VAOPGCPREC 27-97 (July 23, 1997).  A 
veteran must demonstrate actual duty or visitation in the 
Republic of Vietnam to have qualifying service.  Id.  Since 
issuance of that General Counsel opinion, VA has reiterated 
its position that service in deep-water naval vessels 
offshore of Vietnam (as opposed to service aboard vessels in 
inland waterways of Vietnam) is not included as "service in 
the Republic of Vietnam" for purposes of presumptive service 
connection for Agent Orange diseases including diabetes.  See 
comments section in Federal Register announcement of final 
rule adding diabetes to the list of Agent Orange presumptive 
diseases, 66 Fed. Reg. 23166 (May 8, 2001). 

Notwithstanding the above, in Haas v. Nicholson, No. 04-491 
(U.S. Vet. App. Aug. 16, 2006), the United States Court of 
Appeals for Veterans Claims (Court) held that, for purposes 
of applying the presumption of exposure to herbicides under 
38 C.F.R. § 3.307(a)(6)(iii), "service in the Republic of 
Vietnam" will, in the absence of contradictory evidence, be 
presumed based upon the veteran's receipt of a Vietnam 
Service Medal (VSM), without any additional proof required 
that a veteran who served in waters offshore actually set 
foot on land in the Republic of Vietnam.  In other words, 
exposure to herbicides will be presumed based on the receipt 
of a VSM.  Examples of contradictory evidence include 
evidence that the VSM was received for service in a 
neighboring country or at a location that reasonably 
precluded exposure to Agent Orange.

III.  Analysis

The veteran contends, in essence, that he has diabetes 
mellitus, type II, due to exposure to Agent Orange while 
serving aboard a ship in the waters near the shore of the 
Republic of Vietnam during the Vietnam era.  At his March 
2004 Board hearing, he testified that his ship had traveled 
to within three miles off the shore of Vietnam.  As noted in 
the introduction, the veteran has received the VSM.

Given the recent Court decision in Haas, supra, the Board 
finds that the veteran served in the Republic of Vietnam 
during the Vietnam era.  As such, the veteran may be presumed 
to have been exposed to an herbicide agent.  The only 
question remaining is whether the veteran's diabetes 
manifested to a degree of 10 percent or more at any time 
after service.  In this regard, a February 2005 VA 
examination report reflects that his diabetes requires an 
oral hypoglycemic agent and a restricted diet, which at least 
meets a 10 percent evaluation.  See Diagnostic Code 7913, 38 
C.F.R. § 4.119 (2005).  

In light of the above, the Board concludes that diabetes 
mellitus, type II, may be presumed to have been incurred in 
active service.  Thus, the appeal is granted.

The Board notes the veteran's contention that his diabetes is 
due to exposure to heavy metals and toxins in service.  
Indeed, the Board developed for additional medical evidence 
regarding this issue.  However, given the favorable outcome 
in this case, the Board finds it unnecessary to determine 
whether the veteran developed diabetes due to heavy metals 
and toxins.


ORDER

Service connection for diabetes mellitus, type II, is 
granted.



____________________________________________
CHRISTOPHER J. GEARIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


